Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zahniser (U.S. Patent Application Publication No. 2013/0024130), referred herein as Zahniser, in view of Wagner (U.S. Patent Application Publication No. 2013/0060603), referred herein as Wagner, and further in view of Matange et al. (U.S. Patent Application Publication No. 2015/0228097), referred herein as Matange.
Regarding claim 1, Zahniser teaches a data display coupled to a processor or server to cause the data display to display: a grid including: a first column configured to display data values of a first data parameter, each of the data values is a test result determined by and received from a specimen analysis instrument coupled to the processor or server (figs 1A, 2, and 3B; para 76, lines 1-8 and last 7; para 89, lines 1-10; para 109, lines 1-13 and last 7), a plurality of rows, each row configured to display a particular one of the data values of the first data parameter in the first column, and a second column, wherein a plurality of data points displays moving data values of the first data parameter (figs 1A, 2, and 3B; para 86, lines 1-6; paras 88 and 89; para 109, lines 1-13 and last 7; para 114, lines 1-16).  Zahniser does not teach that the second column includes a vertically-extending graph, wherein the particular data value in one or more of the plurality of rows is plotted as a data point on the vertically-extending graph.
Wagner teaches a data display that displays a grid including a first column configured to display data values of a first data parameter, the data values received from an instrument, and a plurality of rows, each row configured to display a particular data value of the first data parameter in the first column (fig 17, any of columns 1716, 1718, 1720, etc. and rows 1708, 1710, etc.; para 56, lines 1-8; paras 59 and 60; para 87, the last 7 lines; para 88, lines 1-8), wherein a plurality of data points displays moving data values of the first data parameter (para 75, lines 1-6; para 88, lines 5-10), and wherein the grid includes a second column including a vertically-extending graph, and wherein the particular data value in one or more of the plurality of rows is plotted as a data point on the vertically-extending graph (fig 17, second column 1714 containing the scaled version of a graph and fig 9, showing an example of the graph; para 87; para 88, lines 1-10).  It would have been obvious to one of ordinary skill in the art to utilize such a vertically-extending graph because as taught by Wagner, this helps enhance analysis of the presented data and the ability to quickly compare metrics (see, for example, para 88, the last 8 lines).  Zahniser in view of Wagner does not teach that the data on the rows is horizontally aligned with a corresponding row on the vertically-extending graph.
Matange teaches a data display comprising a grid including a first column configured to display data values of a first data parameter, a plurality of rows, each row configured to display a particular data value of the first data parameter in the first column, and a second column including a vertically-extending graph, wherein the particular data value in one or more of the plurality of rows is horizontally aligned with a corresponding row on the vertically-extending graph (fig 7, any of cols 716, 720, 724, etc., and the rows; vertically-extending graph 708; para 37, lines 1-12; para 103, lines 1-12 and 15-18).  It would have been obvious to one of ordinary skill in the art to align the data with the graph in the manner because as known in the art, and taught by Matange, this facilitates the placement of text and data values next to the graph, thereby helping to increase understanding of the data (see, for example, Matange, para 3).
Regarding claim 2, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the first data parameter includes quality control values of an instrument (Zahniser, para 76, lines 1-8 and last 7; paras 86 and 88; para 89, lines 1-10; Wagner, para 56, lines 1-8; paras 59 and 60; Matange, para 70; para 71, lines 1-7; para 86).
Regarding claim 3, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises: a first vertical axis; and a second vertical axis spaced from the first vertical axis and extending parallel to the first vertical axis, wherein a space between the first vertical axis and the second vertical axis represents a predetermined range of data values (Wagner, fig 9, interior vertical axes with predetermined range of data between axes; Matange, fig 7, the first central   vertical axis).
Regarding claim 4, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 3, wherein the data display is configured to generate an indication in response to one or more particular data values being outside of the predetermined range of data values (Zahniser, para 76, lines 1-8 and last 7; paras 86 and 88; Wagner, fig 9, values outside of two vertical axes; Matange, fig 7, each horizontal line on the forest plot represents a range within which a data value falls).
Regarding claim 5, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 3, wherein the vertically-extending graph comprises a third vertical axis located between the first vertical axis and the second vertical axis, the third vertical axis representing a fixed data value (Wagner, fig 9, either of the right-most graphs, any of the middle vertical axes; Matange, fig 7, the central axis).
Regarding claim 8, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein one or more rows are configured to be displayed in a first style in response to one or more particular data values displayed in the one or more rows being within a predetermined range of data values, and wherein one or more rows are configured to be displayed in a second style in response to one or more of the particular data values displayed in the one or more rows being outside the predetermined range of data values (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 9, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 8, wherein the first style is a first color and the second style is a second color (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).

Regarding claim 10, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 8, wherein the first style is a first intensity and the second style is a second intensity (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 143, lines 1-12; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 11, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises a vertically-extending line that represents moving average data values of the first data parameter (Wagner, fig 9; para 75, lines 1-10; Zahniser, para 82).
Regarding claim 12, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein the data display is configured to generate an indication in response to one or more moving average data values exceeding a predetermined value (Zahniser, paras 82 and 89; Wagner, figs 9 and 17; para 75, lines 1-10; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 13, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein the data display is configured to generate an indication in response to one or more moving average data values exceeding a predetermined value for a predetermined period of time (Zahniser, para 76, lines 1-8 and last 7; paras 82 and 89; Wagner, figs 9 and 17; para 75, lines 1-10; para 76, lines 1-9; para 83, the last 8 lines; para 85, the last 8 lines; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 14, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein one or more moving average data values are calculated from five particular data values (Zahniser, paras 89 and 92; Wagner, para 75, lines 1-10; para 85; 3-month moving average can occur over a 5-year time period and is adjustable; the more data values included, the more representative the metric).
Regarding claim 16, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein one or more moving average data values are calculated from seven or more particular data values (Zahniser, paras 89 and 92; Wagner, para 75, lines 1-10; para 85; 3-month moving average can occur over a 5-year time period and is adjustable; the more data values included, the more representative the metric).
Regarding claim 18, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the grid further includes a third column configured to display data values of a second data parameter (Zahniser, figs 1A, 2, and 3B; para 89; para 109, lines 1-13 and last 7; para 114, lines 1-16; Wagner, fig 17, any of columns 1716, 1718, 1720, etc.; Matange, fig 7, any of cols 716, 720, 724, etc.).
Regarding claim 19, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 18, wherein the second data parameter includes status of samples used to generate particular data values of the first data parameter (Zahniser, para 102; Wagner, para 87, the last 7 lines; para 88, lines 1-8; Matange, para 37, lines 1-12; para 103, lines 1-12 and 15-18).
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zahniser in view of Wagner, further in view of Matange, and further in view of Convertino et al. (U.S. Patent Application Publication No. 2017/0185668), referred herein as Convertino.
Regarding claim 6, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises a line extending vertically, the line generated at least in part using a plurality of particular data values (Matange, fig 7, the central vertical axis; para 103, lines 1-12 and 15-18).  Zahniser in view of Wagner, further in view of Matange does not teach a best-fit line.
Convertino teaches a data display comprising a grid with rows and columns, including a column including a vertically-extending graph that is horizontally aligned with data values in rows (figs 13 and 20; paras 191 and 192; para 193, lines 1-11; para 246) wherein the vertically-extending graph comprises a best-fit line extending vertically, the best-fit line generated at least in part using a plurality of particular data values (figs 20; paras 247 and 248).  It would have been obvious to one of ordinary skill in the art to utilize a best-fit line because as known in the art, and taught by Convertino, this enables users to more quickly and easily visualize data trends and relationships (see, for example, Convertino, para 31).
Regarding claim 7, Zahniser in view of Wagner, further in view of Matange, and further in view of Convertino teaches the data display of claim 6, wherein the data display is configured to generate an indication in response to one or more portions of the best-fit line exceeding a predetermined value (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value; Convertino, figs 20; paras 247 and 249-253).

Allowable Subject Matter
Claims 15 and 17 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are moot in view of the new grounds of rejection presented above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramirez (U.S. Patent Application Publication No. 2020/0049675); Automatic calibration of laboratory instruments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613